MEMORANDUM
cox j
The motion will be granted to strike out that part of the answer claiming counsel fees herein and setting up counter*284claim for services rendered by the defendant bank in connection with paying certain bonds and coupons of the Racquet Club secured by the deed of trust described in the petition.
The bank voluntarily resigned as trustee under the deed of trust, copy of which was supplied at the argument and treated by counsel on both sides as an exhibit to the bill; and the petition for substitution of trustee was filed at its request.
The bonds and coupons, which were payable at the bank, were apparently charged against moneys deposited with the bank by the Racquet Club. Careful examination of the deed of trust fails to show (1) any promise, express or implied, to pay for the service either by the club or the bond holders, or (2) any provision under which the charge for this service can be made a lien on the property. No demand for such compensation appears to have been made when the service was rendered or when the resignation of the bank as trustee was submitted.